Citation Nr: 0726253	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a temporomandibular 
joint (TMJ) disability.

5.  Entitlement to service connection for the residuals of 
strep throat.

6.  Entitlement to a compensable rating for a scar of the 
right hip.

7.  Entitlement to a compensable rating for chronic 
tonsillitis.

8.  Entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected disabilities.

9.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.

10.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for arthritis.

11.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a scar of the right middle finger.

12.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a scar of the right great toe.

13.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for residuals of mononucleosis.

14.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for hepatitis.

15.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for residuals of shell fragment wounds of the 
right thigh.

16.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for residuals of shell fragment wounds of the left 
thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  

The veteran and his wife appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in September 
2006.  A copy of the transcript is of record.

The Board notes that eight of the issues on appeal have been 
recharacterized to reflect their correct procedural posture 
of being claims to reopen previously denied issues.  The 
possibility of such recharacterization was discussed at the 
veteran's personal hearing in September 2006 and will be 
elaborated upon in the REMAND section of this decision below.

The issues of entitlement to service connection for a left 
ankle disability, sleep apnea, tinnitus and for a TMJ 
disability, and all issues involving the veteran's request to 
reopen claims previously denied are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
issue of entitlement to a 10 percent rating for multiple 
noncompensable ratings is also REMANDED to the RO via the AMC 
as it is inextricably intertwined with the veteran's various 
requests for compensation.


FINDINGS OF FACT

1.  Adequate notice has been provided, and all relevant 
evidence has been obtained, relevant to the issues 
adjudicating in this decision.  

2.  The veteran was granted service connection for chronic 
tonsillitis, which was claimed as strep throat, in a March 
1971 rating decision; there is currently no justiciable case 
or controversy with respect to a claim for service connection 
for strep throat for active consideration by the Board as the 
benefit sought was granted in full in 1971.

3.  The veteran has a 1 centimeter (cm) scar on his right hip 
that is superficial, non-tender and non-painful and does not 
cause functional limitation.  

4.  The veteran experiences occasional choking as a result of 
the removal of his tonsils and uvula.  He does not experience 
any other residuals due to chronic tonsillitis.


CONCLUSIONS OF LAW

1.  The veteran's appeal of entitlement to service connection 
for the residuals of strep throat is dismissed as no 
justiciable case or controversy is before the Board at this 
time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002); 
38 C.F.R. §§ 19.4, 20.101 (2006).  

2.  Criteria for a compensable rating for a scar of the right 
hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7805 (2006).

3.  Criteria for a compensable rating for chronic tonsillitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.20, 4.27, 4.97, Diagnostic Code 6516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

The Board finds that the provisions of the VCAA are not 
applicable to the claim of entitlement to service connection 
for the residuals of strep throat because the appeal of that 
issue turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) found in Manning that the 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to that issue.  
It is, however, required to address the RO's efforts for all 
issues here decided on the merits.

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to compensable ratings for 
his service-connected right hip scar and chronic tonsillitis 
disabilities, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided to the veteran in March 2006.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the VCAA 
with respect to the claims of entitlement to higher ratings.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, the 
March 2006 notice was followed by the issuance of a 
Supplemental Statement of the Case in September 2006, thus 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the severity of disabilities, and by affording 
him the opportunity to give testimony before the Board in 
September 2006.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in April 2006 that he had no 
additional evidence to substantiate his claims.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the Board now turns to the merits of the veteran's 
claims.



Service Connection for Strep Throat

The veteran submitted an application for VA compensation 
benefits in December 1970, requesting service connection for 
a number of disabilities including the residuals of strep 
throat.  In a March 1971 rating decision, the RO granted 
service connection for chronic tonsillitis, "alleged as 
strep throat."  As such, the veteran's claim of entitlement 
to service connection for the residuals of strep throat was 
granted but recharacterized by the RO.

In December 2003, the veteran again requested entitlement to 
service connection for strep throat.  He has not, however, 
alleged any disability other than that for which service 
connection has already been granted.  In fact, at his hearing 
before the Board in September 2006, he advised that he was 
not sure what any of his residuals were, only that all 
problems started during service when he was hospitalized and 
treated for strep throat, mononucleosis and hepatitis.  The 
veteran's testimony revealed that he was not claiming 
entitlement to separate compensation for residuals specific 
to strep throat, but rather, for adequate compensation for 
all residuals stemming from the treatment of throat problems 
during service.

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  

A review of the record reveals that the veteran's claim of 
entitlement to service connection for strep throat was 
satisfied with a full grant of the benefits sought in the 
March 1971 rating decision.  Although the RO recharacterized 
the disability as chronic tonsillitis, the rating decision 
clearly states that the grant of benefits was for the claim 
that was alleged as strep throat.  Thus, the Board finds no 
justiciable question upon which an appeal can stand.

Considering the record as a whole, the Board finds that the 
benefits sought with respect to the claim of entitlement to 
service connection for strep throat have been granted in 
full.  The veteran has only voiced his desire for proper 
compensation for throat problems and has not put forth any 
argument in support of a separate claim of entitlement not 
already granted.  Accordingly, there is no justiciable case 
or controversy currently before the Board as contemplated by 
38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  
Consequently, in the absence of any justiciable question, the 
appeal must be dismissed as it relates to the issue of 
entitlement to service connection for strep throat.  

Increased Ratings

The veteran asserts that the scarring of his right hip should 
be assigned a compensable rating because he experiences pain 
in the right hip when sleeping on that side.  He also 
requests a compensable rating for chronic tonsillitis, 
credibly testifying before the Board that following the 
removal of his tonsils and uvula he experiences choking on a 
daily basis when eating and drinking.  The veteran does not 
contend that either of the disabilities here for 
consideration limit his ability to work in his chosen 
profession as a car salesman.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  



Right Hip Scar

The scarring of the veteran's right hip is rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
which requires that limitation of function be shown in order 
for a compensable rating to be assigned.  Diagnostic Code 
7804, also found at 38 C.F.R. § 4.118, allows for assignment 
of a 10 percent rating when there is objective evidence of 
pain on examination of a superficial scar.

The veteran is treated at a VA medical facility for his 
various disabilities.  At his hearing in September 2006, he 
and his representative advised that more current treatment 
records would not assist in deciding his claims.  

Upon VA examination in April 2004, the veteran related that 
he had no problems with the healed wound on his right hip.  
The scar was described as being 1 cm in length, white in 
color and thick in texture.  There was no tenderness, pain, 
sensation, scabbing, ulceration or adherent tissue.  The scar 
was found to be superficial with no disfigurement, causing no 
loss of function.

Treatment records dated through July 2006 do not reflect any 
complaints of pain associated with scarring of the right hip.  
The veteran has been seen periodically in a pain clinic with 
complaints related to his back and left ankle, but there is 
no mention of pain in the right hip and/or painful scarring.  
The veteran does not participate in treatment with a 
dermatologist for issues related to scarring of the hip.

The veteran testified before the Board in September 2006 that 
he experienced pain in the right hip when he slept on that 
side and that he had difficulty walking.  He stated that his 
clothes did not rub against the scar or irritate the scar in 
anyway.  The veteran testified that he worked full-time as a 
car salesman.

The Board points out that the veteran is certainly competent 
to testify as to his symptoms such as pain.  Because he does 
not have medical training, however, his statements are not 
sufficient to establish a diagnosis of a particular 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Thus, his statements that pain and limitation in 
his hip are due to the superficial scarring is not 
dispositive of the issue of whether he has painful scarring 
so as to warrant assignment of a 10 percent rating.

Following a complete review of the evidence in its entirety, 
the Board finds that a compensable rating cannot be assigned 
for the scarring of the right hip because the objective 
medical evidence clearly reflects that the 1 cm scarring of 
the hip is non-tender and non-painful and causes no 
limitation of function.  The Board certainly appreciates that 
the veteran would like to have a 10 percent rating assigned 
for the scarring based on his belief that the pain he 
experiences in his hip is due to the scarring; however, the 
medical evidence does not support that assertion.  The Board 
will not begin to speculate from where the pain in the hip 
emanates when the veteran is sleeping and will simply find 
that the veteran does not have painful scarring of the right 
hip nor scarring that causes limitation of function.  
Accordingly, the veteran's request for a compensable rating 
for his service-connected right hip scar must be denied.  

Chronic Tonsillitis

The veteran's chronic tonsillitis is assigned a 
noncompensable rating under 38 C.F.R. § 4.97, Diagnostic 
Code 6516, for chronic laryngitis.  The Board notes that 
when an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
"built-up" by using the first two digits of that part of 
the rating schedule which most closely identifies the part, 
or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27.

Under Diagnostic Code 6516, a 10 percent rating may be 
assigned upon a showing of hoarseness with inflammation of 
the cords or mucous membrane.  A 30 percent rating is 
assigned when there is also evidence of thickening or 
nodules of the cords, polyps, submucous infiltration or pre-
malignant changes on biopsy.

The medical evidence reveals that the veteran had a history 
of sore throats and swollen tonsils since service.  In 
September 2000, it was noted that he had clinically massive 
tonsils, a floppy soft palate, a very large tongue and a 
deviated septum.  He was being treated for difficulty 
sleeping due to sleep apnea.  Consequently, the veteran 
underwent a tonsillectomy and uvulopharyngoplasty.  
Unfortunately, this did not alleviate his sleep apnea.  

The veteran underwent VA examination in April 2004 and 
complained of difficulty swallowing since his tonsillectomy 
and uvulopharyngoplasty.  He related having mild choking 
episodes one to five times per day.  The veteran did not 
have any complaints of swelling nor of hoarseness.  
Following a complete examination, the only residuals noted 
were the veteran's complaints of mild choking when eating 
and drinking.  The examiner pointed out that it was 
initially thought that the veteran's chronic tonsillitis was 
contributing to his sleep apnea, but that that possibility 
was dispelled when he continued to have oxygen desaturation 
during his sleep following the removal of his tonsils.

In a May 2004 clinical note from a sleep disorder clinic, it 
was determined that the veteran had hypoventilation possibly 
as a result of medications taken and his obesity.  VA 
treatment records dated in 2005 and 2006 show continued 
obstructive sleep apnea.  Upon Agent Orange examination in 
March 2006, the examiner noted that he suspected Pickwickian 
syndrome.  Notably, there is no evidence of hoarseness with 
inflammation of the mucous membrane, nodules or polyps 
associated with the veteran's throat.

The veteran and his wife credibly testified before the Board 
that the veteran had experienced swollen glands over the 
years and was advised that sleep apnea may have been a 
result of the tonsil problems.  The veteran stated that he 
had his tonsils removed a number of years earlier and 
continued to have sleep apnea.  He testified that since his 
tonsils were removed, his only residual was mild choking 
problems.  The veteran stated that he worked as a car 
salesman and talked to customers on a regular basis.  There 
was no testimony remotely suggesting that the veteran had 
problems with hoarseness.

Given the evidence as outlined above, the Board finds that a 
compensable rating cannot be assigned under Diagnostic Code 
6516 as there is no evidence, medical or otherwise, of 
hoarseness with inflammation of cords or mucous membrane.  
In an effort to ensure that this veteran is properly 
evaluated, however, the Board reviewed a number of rating 
criteria to determine if a compensable rating could be 
assigned based on the only residual described of choking.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6276, a 10 percent 
rating is assigned for a complete loss of the sense of 
taste; under 38 C.F.R. § 4.97, Diagnostic Code 6519, ratings 
are assigned based on an inability to speak above a whisper; 
and, under 38 C.F.R. § 4.97, Diagnostic Code 6521, a rating 
is assigned based on the stricture of obstruction of the 
pharynx or nasopharynx.  These are the closest rating 
criteria based on disabilities similar to choking.  The 
medical evidence, however, does not support assignment of a 
compensable rating under any of these criteria.

The Board appreciates the veteran's contention that he 
should be compensated for the history of throat problems and 
his current difficulty with swallowing.  Absent medical 
evidence to support the assignment of a 10 percent rating 
based on rating criteria outlined above, however, the Board 
must deny the veteran's request for an increased rating on a 
schedular basis.

Extra-Schedular Ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
due to his service-connected right hip scar and residuals of 
chronic tonsillitis, and he has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The Board has been 
similarly unsuccessful in locating exceptional factors.  The 
veteran has not required frequent periods of hospitalization, 
and his treatment records are void of any finding of 
exceptional limitation due to scarring of the hip or 
difficulty swallowing.

38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The veteran has not shown that 
either service-connected disability impacts his ability to 
work in anyway.  Thus, the Board finds that the ratings 
currently assigned adequately reflect the clinically 
established impairments experienced by the veteran.  Higher 
ratings must be denied.


ORDER

The claim for service connection for residuals of strep 
throat is dismissed.

A compensable rating for scarring of the right hip is denied.

A compensable rating for chronic tonsillitis is denied.


REMAND

Service Connection

The veteran submitted his claim of entitlement to service 
connection for various disabilities in December 2003.  In 
April 2004, he was advised by the RO of his rights and 
responsibilities under the VCAA with respect to some claims, 
but not others.  Notably, he was not advised of the evidence 
necessary to substantiate an initial claim of entitlement to 
service connection.  Although he has been provided notice of 
the pertinent regulations in a March 2006 Statement of the 
Case, such  notification efforts do not rise to the level of 
appropriate notice.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, the claims of entitlement to service 
connection for a left ankle disability, sleep apnea, tinnitus 
and a TMJ disability must be remanded for adequate notice.

The Board points out that VA is required to schedule physical 
examinations and/or seek medical opinions if there is (A) 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptom of disability; 
(B) evidence that establishes that the veteran suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 
3.316 or 3.317 manifesting during an applicable presumptive 
period; and (C) evidence indicating that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).

Upon remand, the veteran should be scheduled for a VA 
examination to determine if he has a current TMJ disability 
related to the complaint documented in his service medical 
records (including the in-service episode of treatment for 
swelling around his left TMJ)  His testimony before the Board 
reveals complaints of current disability as well as a 
continuity of symptoms to indicate that he could have a 
current disability associated with the documented in-service 
complaint.  As such, a medical examination and opinion is 
required under 38 C.F.R. § 3.159(c)(4).  Additional VA 
examinations are not required on the current record because 
there is no evidence of a left ankle injury or disease during 
service, no evidence of sleep apnea during service and a 
medical opinion reflecting that the veteran's sleep apnea is 
not a result of his service-connected chronic tonsillitis, 
and current medical treatment records are replete with 
entries showing that there is no current tinnitus.  Should 
additional evidence showing otherwise be obtained while this 
appeal is being further developed, the RO should reconsider 
whether additional medical examinations are required under 
38 C.F.R. § 3.159(c)(4).

New and Material Evidence

The veteran's claims of entitlement to service connection for 
scarring of the right middle finger, scarring of the right 
great toe, residuals of mononucleosis, an ear disability, 
shrapnel wounds of the thighs and for hepatitis were denied 
in a March 1971 rating decision.  The Board issued a decision 
denying those claims in February 1972.  There was no tribunal 
to which to appeal Board decisions in 1972 and the decision 
became final.

The veteran's claims of entitlement to service connection for 
hearing loss due to acoustic trauma and for arthritis were 
denied in an August 1999 rating decision as not well-
grounded.  The claims of entitlement to service connection 
for shrapnel wounds of the right thigh, scarring of the 
finger and toe, residuals of mononucleosis, and hepatitis 
were not reopened as the RO determined, by way of the August 
1999 rating decision, that new and material evidence had not 
been obtained to reopen the previously denied claims.  That 
rating decision was not appealed and became final in August 
2000.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran submitted new claims of entitlement to service 
connection for a left ankle disability, sleep apnea, tinnitus 
and for a TMJ disability in December 2003.  At that time, he 
also requested that some of his previously denied claims be 
reopened.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For requests to reopen submitted after 
August 2001, such as this veteran's request, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the U.S. Court of Appeals for 
the Federal Circuit noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.

The VCAA, which was enacted on November 9, 2000, requires 
readjudication if a claim (1) became final between July 14, 
1999 and the enactment of the VCAA, (2) was issued by the 
Secretary of Veterans Affairs or a court on the basis of the 
claim being not well-grounded and (3) the veteran made a 
request for readjudication within two years of the enactment 
of the VCAA.  See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 
2099-100 (2000).  Because the veteran did not request that 
his claims of entitlement to service connection for hearing 
loss due to acoustic trauma and for arthritis be reopened by 
November 9, 2002, the claims, which were denied as not well-
grounded in 1999, cannot be readjudicated on the merits 
without new and material evidence.

In April 2004, the veteran was provided notice of his rights 
and responsibilities under the VCAA, but was not specifically 
advised of the evidence needed to reopen the previously 
denied claims as is now required pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Notwithstanding the fact 
that this veteran is represented, at his hearing before the 
Board in September 2006, he expressed his frustrations at not 
understanding why his claims continued to be denied.  
Therefore, this matter must be remanded in order to ensure 
that this veteran is properly advised of the evidence needed 
to substantiate his previously denied claims.  Upon remand, 
all necessary development should also be performed.

10 Percent Rating Based On Multiple Noncompensable 
Service-Connected Disabilities

The veteran has requested that a 10 percent rating be 
assigned for multiple, non-compensable service-connected 
disabilities.  This claim is dependent upon the veteran's 
pending claims of entitlement to service connection for a 
number of disabilities.  As such, the Board finds that the 
issue is inextricably intertwined with those here being 
remanded.  Consequently, this issue too must be remanded.

Therefore, this claim is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
with respect to claims of entitlement to 
service connection for a left ankle 
disability, sleep apnea, tinnitus, and 
TMJ as well as the issues of whether new 
and material evidence has been received 
sufficient to reopen previously denied 
claims for service connection for 
bilateral hearing loss, arthritis, a 
right middle finger scar, a right great 
toe scar, residuals of mononucleosis, 
hepatitis, and residuals of shell 
fragment wounds to the right and left 
thigh.  The notice issued for the 
veteran's new and material claims should 
be compliant with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Perform all 
development deemed necessary as a result 
of response(s) from the veteran.

2.  Schedule the veteran for examination 
by the appropriate specialist to 
determine the nature and etiology of 
complaints related to the 
temporomandibular joint.  The claims 
folder must be provided to the examiner 
and the examiner should specifically 
comment on a notation related to TMJ in 
the service medical records.  The 
examiner should render all appropriate 
diagnoses and, for each disability 
diagnosed, render an opinion as to 
whether it is at least as likely as not 
that the disability began during service 
or as a consequence of service.  All 
opinions expressed must be supported by 
complete rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural defects and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


